Citation Nr: 0628340	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-22 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for diabetic 
retinopathy.

4.  Entitlement to service connection for diabetic 
neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied 
entitlement to service connection for diabetes mellitus, 
coronary artery disease, and diabetic retinopathy.  The 
veteran perfected an appeal of that decision.

In a February 2003 rating decision the RO also denied service 
connection for diabetic neuropathy, and the veteran submitted 
a notice of disagreement with that decision in March 2003.  
He has not, however, been provided a statement of the case on 
that issue, and it is remanded for correction of that 
procedural defect.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The issue of entitlement to service connection for coronary 
artery disease is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served along the demilitarized zone in the 
Republic of Korea from at least April 1968 to July 1968, and 
was then exposed to herbicides.

2.  The medical evidence shows that he has type II diabetes 
mellitus that was caused by the herbicide exposure in 
service.

3.  The medical evidence shows that he has retinopathy that 
was caused by the type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred during active service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2005).

2.  Diabetic retinopathy is proximately due to or the result 
of diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The medical evidence shows that the veteran has diabetes 
mellitus.  His service records show that from at least April 
to July 1968 he was assigned to the Headquarters and 
Headquarters Company, 2nd Battalion, 31st Infantry Division.  
Evidence provided by the Department of Defense shows that the 
2nd Battalion, 31st Infantry Division served along the 
demilitarized zone in the Republic of Korea where herbicides 
were used from April 1968 to July 1969.  See Veterans 
Benefits Administration Manual M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Par. 10(k).  The veteran's claim is, 
therefore, supported by a current medical diagnosis of 
disability and evidence of an in-service injury, that being 
his exposure to an herbicide (Agent Orange).  For the reasons 
that follow the Board also finds that the claim is supported 
by medical evidence of a nexus between the diabetes mellitus 
and the in-service herbicide exposure.

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11 (codified at 38 U.S.C.A. § 1116 
(West 2002)), the Secretary has entered into an agreement 
with the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides and each disease suspected to 
be associated with such exposure.  Based on this process, the 
Secretary has determined that a positive association exists 
between exposure to herbicides and the development of type II 
diabetes mellitus.  See Disease Associated With Exposure to 
Certain Herbicide Agents:  Type 2 Diabetes, 66 Fed. Reg. 
23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e) 
(2005)).

In reports dated from January to March 2002, the veteran's 
cardiologist characterized his diabetes as type I.  The 
cardiologist did not treat the veteran for diabetes, nor did 
he establish the diagnosis.  The veteran has received 
treatment since 1970 for diabetes, and in November and 
December 2002 reports his primary physician stated that his 
diabetes was type II, not type I.  His VA treatment records 
consistently show a diagnosis of type II diabetes mellitus, 
and in November 2003 his endocrinologist characterized the 
diabetes as type II.  The Board finds that the preponderance 
of the medical evidence shows that the veteran has type II 
diabetes mellitus.  For that reason the provisions of 
38 C.F.R. § 3.309(e) establish a nexus between the herbicide 
exposure in service and the diabetes mellitus.  The Board 
finds, therefore, that the criteria for a grant of service 
connection for diabetes mellitus are met.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The medical evidence shows that the veteran has received 
treatment for retinopathy since at least January 1994.  The 
Board has granted service connection for diabetes mellitus.  
The medical evidence indicates that the retinopathy is due 
to the diabetes.  For that reason the evidence supports the 
grant of secondary service connection for diabetic 
retinopathy.
Development of the Claim

VA has a duty to inform the veteran of the evidence needed to 
substantiate his claim and to assist him in developing that 
evidence.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  He has not been informed of the 
evidence needed to establish entitlement to service 
connection for diabetes mellitus based on Agent Orange 
exposure or the evidence needed to show secondary service 
connection.  In addition, VA has not fulfilled the duty to 
assist by obtaining his service personnel records or his 
disability claims file from the Social Security 
Administration (SSA).  Because the Board's disposition of 
these issues is fully favorable, the Board finds that those 
failures are not prejudicial to him.  The RO will inform him 
of the evidence pertinent to the assigned ratings and 
effective dates prior to effectuating the Board's grants of 
service connection.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).


ORDER

Service connection for diabetes mellitus is granted.

Service connection for diabetic retinopathy is granted.


REMAND

VA is required by statute and regulation to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits and to assist in the development of 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The veteran has not been informed 
of the evidence needed to establish secondary service 
connection for coronary artery disease.  

As previously stated, service connection may be granted for a 
disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  The regulation has been interpreted by the United 
States Court of Appeals for Veterans Claims (Court) to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has also claimed entitlement to service 
connection for coronary artery disease, which he claims to be 
secondary to the service-connected diabetes mellitus.  The 
medical evidence shows that he has atherosclerotic 
cardiovascular disease, as well as generalized 
atherosclerosis, for which he underwent bypass graft surgery 
in January 2002.  Although diabetes mellitus is shown as a 
risk factor for cardiovascular disease, it is not clear from 
the available evidence whether the cardiovascular disease is 
proximately due to or the result of, or has been aggravated 
by, the diabetes mellitus.  For this reason the Board finds 
that additional development is needed.

Accordingly, this issue is remanded for the following action:

1.  After undertaking any development 
deemed appropriate, re-adjudicate the 
issue of secondary service connection for 
diabetic neuropathy.  If entitlement 
remains denied, provide the veteran and 
his representative a statement of the 
case and the opportunity to submit a 
substantive appeal.

2.  Notify the veteran of the evidence 
needed to establish secondary service 
connection for coronary artery disease, 
as required by statute, regulation, court 
decisions, and VA directives.  

3.  Provide the veteran a cardiology 
examination and obtain a medical opinion 
on the etiology of his coronary artery 
disease.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.

The examiner should provide an opinion 
whether the coronary artery disease is 
likely, not likely, or at least as likely 
as not (a probability of 50 percent or 
greater) proximately due to or the result 
of, or has been aggravated by, the 
service-connected diabetes mellitus.  
That opinion should be based on review of 
the medical evidence of record and sound 
medical principles, and the examiner 
should provide the rationale for his/her 
opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue of secondary service 
connection for coronary artery disease.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


